Title: 31st.
From: Adams, John Quincy
To: 


       Saw Charles in Boston, on his way to Cambridge, as the vacation closes this day. At about noon I set out for Cambridge myself. The supreme Court sits there this week. I dined and lodg’d at Judge Dana’s. I attended the Court in the afternoon, but no case came on, of any consequence. Saw Stedman there. He has not yet opened an office, but proposes to do so very soon. The House of Representatives this day rejected a report of a Committee, for erecting a bridge over Beverly ferry, in the evening I called at Mr. Wiggles worth’s and pass’d an hour. Peggy is as sociable and agreeable as ever.
       Here endeth the second Volume.
       1787.
       
        Heu mihi praeteritos referat si Jupiter annos!
       
      